Mr. Justice McDonald delivered the opinion of the court. 3. Mortgages, § 653*—when defendant may not complain of error in entry of deficiency decree. The contention that the court erred in entering a deficiency decree against a defendant in a foreclosure suit cannot be raised for the first time on review after his approval of such decree. 4. Words and phrases—“O. K.” defined. The abbreviation "O. K.” has a well-defined meaning and signifies “all right,” "correct," its effect being determined from the circumstances of the situation. 5. Equity, § 451*—what constitutes consent of counsel to decree. Where a decree contained a notation “O. K.” with signature of counsel, and no objection was anywhere made to the entry of such decree, held that such notation indicated counsel’s unqualified assent to such decree both as to form and propriety of its entry.